Citation Nr: 0416234	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-21 1748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. Hal Smith



INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
appeal ensued following a February 2003 rating decision in 
which the RO granted service connection for PTSD and assigned 
a 30 percent disability rating, effective from the date the 
claim was received, September 26, 2002.  The 30 percent 
rating was confirmed and continued in June 2003.  The appeal 
continues.  


REMAND

The veteran submitted a statement in April 2004 wherein he 
specifically indicated a desire for a hearing before the 
Board.  He did not indicate if he desired a hearing in 
Washington, D.C., or a traveling section of the Board.  In 
accordance with the statutory duty to assist the veteran in 
the development of evidence pertinent to his claim, the case 
is remanded to the RO for the following action.  

The veteran should be asked if he still 
wishes to appear at a hearing.  If so, 
the RO should take appropriate action to 
schedule the appellant, in accordance 
with the docket number of this case, for 
whatever type of hearing he desires, 
whether at his RO, or in Washington D.C., 
before the Board or before a member of a 
traveling section of the Board.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified.  



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




